Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims , is/are rejected under 35 U.S.C. 103 as being unpatentable over to JP5019837A and Wartzek et al., “Triboelectricity in Capacitive Biopotential Measurements,” both sited as prior art in IDS.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 16, JP5019837A teaches an apparatus (Fig. 1b) comprising: at least one electrode (Fig. 1b, element 3), having a first potential (obvious), suitable for sensing a biosignal (note electrocardiogram, p[0017]); a conductive shield (Fig. 1b, element 7, note “conductive driven shield”) provided over the at least one electrode (on the top, note Fig. 1b) where the conductive shield is configured to be driven to a second potential (obvious) wherein the second potential is equivalent to the first potential (potential of electrode) plus a component derived from an inverted common mode voltage (note amplifier, 13, Fig. 1b), wherein the common mode voltage originates from the biosignal (potential of electrode); and wherein the conductive shield is coupled to a drain (op amp, Fig. 1b) to enable triboelectric charges to be dissipated ([0013]).  JP5019837A teaches that the common mode voltage originates from the biosignal is not limiting whereby any conductive shield is configured to be driven to any potential. However, in analogous art, Wartzek discloses an apparatus (Fig.5, chapter A, C) that senses a biosignal of an ECG, (note chapter A) wherein the common mode voltage originates from the biosignal (Fig. 5, potential of electrode ); and wherein the conductive shield is coupled to a drain to enable triboelectric charges to be dissipated (Fig. 5, connection to amplifier, note Chapter C, the electrode design).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify JP5019837A to incorporate the teachings of Wartzek to modify the apparatus that senses a biosignal of an ECG, (note chapter A) wherein the common mode voltage originates from the biosignal (Fig. 5, potential of electrode ), because doing so would mean whenever the conductive shield is coupled to a drain to enable triboelectric charges to be dissipated (Fig. 5, connection to amplifier, note Chapter C, the electrode design) thereby the conductive shield can be coupled to a drain to enable triboelectric charges allowing dissipation. (Fig. 5, connection to amplifier, note Chapter C, the electrode design).
As per claim 17, JP5019837A-Wartzek teaches where the common mode voltage is an average voltage between the at least one electrode and another electrode arranged to sense the biosignal.  (Wartzek obviously discloses averaging different electrode signals)

As per claim 18, JP5019837A-Wartzek teaches wherein the conductive shield is arranged to contact a user when the apparatus is in use. (Wartzek discloses the contact of the clothes and the surface of the electrode, note the actively driven grid of Fig. 5, Chapter III, B)
As per claim 22, JP5019837A-Wartzek teaches wherein the conductive shield comprises one or more discontinuities.  (Wartzek discloses the metal layer is arranged as an actively driven grid, Fig. 5)

As per claim 23, JP5019837A-Wartzek teaches wherein the conductive shield is provided over the electrode so that in use the conductive shield is positioned between the user and the electrode. (Wartzek, Fig. 5)  

As per claim 24, JP5019837A-Wartzek teaches wherein the conductive shield and the electrode are provided in an interdigitated structure.  (JP5019837A, [0013], note element 100, Fig. 2)

As per claim 27, JP5019837A-Wartzek teaches wherein a first electrode is arranged to be coupled to a first part of a user's body and a second electrode is arranged to be coupled to a second part of a user's body. (JP5019837A, [0013], note element 100, Fig. 2)
  
As per claim 28, JP5019837A-Wartzek teaches wherein the electrodes are capacitive electrodes arranged to detect bioelectric signals.  (JP5019837A, [0013], note element 100, Fig. 2)

Allowable Subject Matter

Claims 19, 20, 21, 25, 26, 29, and 30, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The other sited prior art of Pekonen (US 8,781,562) teaches sensing biosignals.

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        May 21, 2022